PER CURIAM: *
Appealing the Judgment in a Criminal Case, Jesus Sotelo raises arguments challenging the constitutionality of 21 U.S.C. §§ 841 and 851 that he concedes are foreclosed by Almendarez-Torres v. United States, 528 U.S. 224, 235, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). United States v. Mata, 491 F.3d 237, 245 (5th Cir.2007). The Government’s motion for summary af-firmance is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.